DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          Correction of Notice of Allowance.                 
The current office action is to correct a typographic error inadvertently occurred in the previous notice of allowance for the issue of allowed claims including claim 23-25. The rest of the office action remained unchanged
Claims 1, 3, 4, 6, 9—10, 12-15, 21-22 and 23-25 are allowed. 

				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The state of art presented by the CD (Guidance for collection, transport and Submitting of Specimens for EBOLA virus Texting (Published by May 15, 2018, pages 1-5) teaches that Symptoms of infection by Ebola virus may appear anywhere from 2 to 21 days after contact with the virus, with an average of 8 to 10 days (See section of Background). Usually the diagnosis for detecting EBOLA virus RNA by Real-time RT-PCR is available at over 60 LRN laboratories located throughout the United States with blood samples collected from patients. LRN laboratories are currently using an FDA-approved Emergency Use Only (EUA) assay to detect the Ebola (Zaire species) virus. Samples that test positive using this assay are considered presumptive positive for Ebola Zaire RNA by real-time RT-PCR and should be submitted to CDC for additional evaluation (See Section of Collecting Specimens for EBOLA Testing and Section of Diagnostic Testing for Ebola Virus). The current claimed method is therefor, not considered as a  routing and conventional for the EBOLA virus samples the most comment time zoom detection prior to the outset (8-10) days and the method for using  PBL cells for detecting virus protein, particularly by a mass spectrometry with extracting cellular protein for virus proteins rather than virus RNA by PCR.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/ Primary Examiner, Art Unit 1648